DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on November 08, 2021. Claims 1-6 and 8-20 are pending and addressed below.

Response to Arguments
5.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejection set forth in the previous Office Action.
6.    Applicant’s filing of a proper Terminal Disclaimer on 11/8/2021 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action.
7.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

Allowable Subject Matter


9.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “parse the API message to extract the mobile network identifier information, wherein the mobile network identifier information includes one or more of the following: an International Mobile Subscription Identity (IMSI), International Mobile Equipment Identifier (IMEI), and/or Mobile Subscriber Integrated Services Digital Network (MSISDN).”

11.    The closest prior arts made of record are:
i)	Chen et al. (U.S. Patent No. 9,219,751 and hereinafter referred to as Chen) which discloses using identifiers to determine a security policy (see col. 2 lines 25-41, col. 4 lines 20-32, col. 5 lines 1-10, and col. 7 lines 18-40 of Chen).
ii)	Huang et al. (U.S. Pub. No. 2020/0389843 cited in the previous Office Action and hereinafter referred to as Huang) which discloses a 5G network with a MEC and determining IMEI, IMSI, MSISDN and DNN (see paragraphs [0012], [0013], [0019], [0020], [0022], [0027], [0068], [0072]-[0074], [0077] and [0082] of Huang).

While the prior art was found to generally disclose determining policy based on an identifier in a session, the prior art was not found to disclose the cited limitations in 

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panda et al. (U.S. Pub. No. 2020/0285991) – cited for teaching an API message with IMEI number – paragraph [0064] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438